Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15 and 16, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 09/03/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kajiya et al., teach the claim limitations except, “the primary particles are aggregated in order to form secondary particles, the secondary particles having the shape of microspheres.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the secondary particles having the shape of microspheres in order to achieve the advantages, such as: 
First, microspheres allow minimizing the surface area of the secondary particles. Therefore, the surface electrolyte interface (SEI), i.e., the interface between the electrode and the electrolyte, consumes the least amount of lithium ions and minimizes unwanted side reactions with the electrolyte.
Second, during the charging/discharging cycles, the deformation stress from stretching and shrinking of the spherical particles is axially isotropic. This leads to less micro-strains and therefore less cracks in the particle. The microspheres are thus characterized by a high mechanical and electrochemical stability under operation in an electrochemical cell.
Third, the microspheres provide isotropic and short lithium ion diffusion pathways between particle bulk and surface. The specific geometry of microspheres compared to microparticles, which are not hollow, is crucial to ensure short diffusion pathways for the lithium-ions in the Mn-containing spinel-type metal oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723